Citation Nr: 0617438	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from July 1967 to 
July 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In May 2000, the veteran filed a claim to reopen a finally 
decided claim for entitlement to service connection for a 
cervical spine disorder.  The Board finds that this appeal 
must be remanded to the AMC for development in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
caselaw issued during the pendency of this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005); see also Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Under the VCAA, VA has a duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran by an August 2001 letter 
of the information and evidence needed to substantiate and 
complete a claim for service connection for a cervical spine 
disorder.  However, the letter did not notify the veteran of 
the information and evidence needed to substantiate and 
complete a claim to reopen a finally decided claim of 
entitlement for service connection for a cervical spine 
disorder.  VA thus did not comply with the VCAA duty to 
notify by not notifying the veteran what was needed to 
substantiate and complete his claim to reopen.

The VCAA duty to notify also includes providing the veteran 
the correct information and evidence needed to substantiate 
and complete a claim.  Reopening a claim for service 
connection that has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  A recent amendment that changes the definition of 
new and material evidence applies to claims to reopen 
received on or after August 29, 2001.  Compare 38 C.F.R. 
§ 3.156(a)(2001), with 38 C.F.R. § 3.156(a) (2005).  The 
prior version of the regulation is applicable here because 
the veteran filed a claim to reopen in May 2000.  The July 
2002 rating reconsidered the October 2000 rating which had 
denied the veteran's claim as not well grounded.  See RO 
letter to the veteran dated August 20, 2001.  The RO did not 
provide the correct version of the regulation in the August 
2001 letter.  The RO also did not apply the correct version 
of the regulation in the rating decisions and the statement 
of the case.  By not providing the veteran the correct 
regulation and possibly adjudicating the veteran's claim 
using the incorrect regulation, VA did not comply with the 
VCAA duty to notify.

During the pendency of this appeal, the VCAA duty to notify 
was clarified by the United States Court of Appeals for 
Veterans Claims (Court) in two pertinent respects.  First, 
the Court held that the VCAA duty to notify applies to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  See 
Dingess/Hartman, 19 Vet. App. 473.  Second, the Court held 
that with respect to a claim to reopen, VA must notify the 
veteran of the evidence and information that is necessary to 
reopen a claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim.  
See Kent, No. 04-181 (Mar. 31, 2006).  The information 
necessary to reopen the claim includes a statement as to what 
evidence was lacking at the time of the last final decision, 
such that adjudication resulted in a denial, and a statement 
as to what information is required to reopen the claim.  In 
this case, the veteran was not provided with information 
regarding a disability evaluation or effective date and was 
not provided with information as to what evidence was lacking 
at the time of the last final decision such that the claim 
was denied and what information was required to reopen the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must send the veteran a letter 
that provides the correct version of the 
new and material evidence regulation 
pertinent to claims to reopen filed before 
August 29, 2001.  See 38 C.F.R. § 3.156(a) 
(2001).  The letter must also provide 
notice as required by Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  After completing the above action, the 
AMC must readjudicate the veteran's claim 
to reopen his finally decided claim for 
entitlement to service connection for a 
cervical spine disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

